Opinion filed August 31, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00165-CR
                                        __________

                          EDDIE DEAN FOSTER, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 142nd District Court
                                   Midland County, Texas
                               Trial Court Cause No. CR36160


                           MEMORANDUM                  OPINION
       Eddie Dean Foster has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM

August 31, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.